DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rouh et al (U.S. Pub #2014/0001541), in view of Fu et al (U.S. Pub #2003/0047734).
With respect to claim 1, Rouh teaches a method for fabricating a semiconductor device, comprising:  
5forming a gate dielectric material (Fig. 4B, 24 and Paragraph 44) over a substrate; 
sequentially forming a carbon-undoped polysilicon layer (Fig. 4B, 25 and Paragraph 49) and a carbon-doped polysilicon layer (Fig. 4B, 26 and Paragraph 50) over the gate dielectric material; 
doping the carbon-doped polysilicon layer with a dopant (Fig. 4C, 28 and Paragraph 56-59); 

performing annealing to activate the dopant (Fig. 4D, 29; Paragraph 62).
Rouh does not teach that the polysilicon layer over the carbon-doped polysilicon layer is a columnar crystalline polysilicon layer.
Fu teaches forming a columnar crystalline polysilicon layer (Fig. 1, columnar grains 108 and Paragraph 16) as the upper layer of a gate electrode (Fig. 3D, 312). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the upper polysilicon layer 27 of Rouh from columnar crystalline polysilicon as taught by Fu in order to allow fast diffusion of dopants such that the polysilicon layer of the gate can have a homogenous doping and low resistivity (Paragraph 17-18, 50).
Furthermore, Rouh disclose that the gate layers are annealed after doping, but does not explicitly disclose that the annealing activates the dopants. 
Fu teaches that annealing gate polysilicon layer after doping will activate the dopants (Paragraph 4, 43, 51).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the annealing step of Rouh such that the dopant are activated as taught by Fu in order to diffusion the dopants such that the doping is homogenous and to lower and/or control the resistivity (Paragraph 17-18, 50-51).

claim 2, Rouh teaches that the carbon-undoped polysilicon layer is formed to a smaller thickness than the carbon- 15doped polysilicon layer (Paragraph 47).
With respect to claim 3, Rouh teaches that sequentially forming of the carbon-undoped polysilicon layer and the carbon-doped polysilicon layer comprises:  
20forming the carbon-undoped polysilicon layer (Fig. 4B, 25) over the gate dielectric layer (Fig. 4B, 24); and in-situ forming the carbon-doped polysilicon layer over the carbon-undoped polysilicon layer (see Paragraph 50 and claim 16 of Rouh; Fig. 4B, 26), the carbon-doped polysilicon layer having a larger thickness than the carbon-undoped polysilicon layer (Paragraph 47).
With respect to claim 4, Rouh teaches that forming of the carbon-undoped polysilicon layer uses only a first silicon source material, and  
5the forming of the carbon-doped polysilicon layer uses a second silicon source material and a carbon source material (Paragraph 50).
With respect to claim 5, Rouh does not teach that the first silicon source material comprises disilane, and the second silicon source material 10comprises monosilane or disilane. Fu teaches forming silicon layers by deposition with a source material such as monosilane or disilane (Paragraph 40).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a source material comprising disilane as a silicon source material when forming the layers 25 and 26 of Rouh as taught by 

With respect to claim 7, Rouh teaches that15With res the polysilicon layer 27 comprises a carbon-undoped columnar crystalline polysilicon layer which does not include carbon (Paragraph 51).
With respect to claim 8, Rouh teaches that the dopant comprises 20boron (Paragraph 56).
With respect to claim 9, Rouh teaches forming a gate structure by sequentially etching the columnar crystalline polysilicon layer, the carbon-doped polysilicon layer, the carbon- 94undoped polysilicon layer and the gate dielectric material (Fig. 4E), after the performing of the annealing to activate the dopant (Fig. 4D, 29).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rouh and Fu, in view of Rouh et al (U.S. Pub #2014/0183650).
With respect to claim 6, Rouh-1 does not teach that the carbon source material comprises C2H4.  Rouh-2 teaches providing a polysilicon with carbon by using a carbon source material comprising C2H4 (Paragraph 52).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a carbon source material comprising C2H4 as taught by Rouh-2 in order to achieve the predictable result of providing carbon in a polysilicon layer (Paragraph 52). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rouh and Fu, in view of Chen et al (U.S. Pub #2006/0263992).
With respect to claim 10, Rouh does not teach that the doping of the 5carbon-doped polysilicon layer with the dopant comprises doping the carbon-doped polysilicon layer with passivation species together with the dopant.  
Chen teaches that the doping of the 5carbon-doped polysilicon layer with the dopant comprises doping the carbon-doped polysilicon layer with passivation species together with the dopant (Fig. 3, Paragraph 16 and 19).  (Note: fluorine ions are disclosed in the specification of this application as being a “passivation species”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to dope the carbon-doped polysilicon layer of Rouh with a passivation species, such as fluorine, as taught by Chen in order to enhance the activation of dopants in the polysilicon layer (Paragraph 16 and 19). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rouh and Fu, in view of Nakayama et al (U.S. Patent #5189504).
With respect to claim 11, Rouh does not teach doping the 10columnar crystalline polysilicon layer with another dopant, before the performing of the annealing to activate the dopant, wherein the dopant with which the carbon-doped polysilicon layer is doped and the another dopant with which the columnar crystalline polysilicon layer is doped include the same material.

wherein the carbon doped polysilicon layer can be in-situ doped with boron (Col 8 Ln 6-33), before forming and doping the upper polysilicon layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to dope the carbon doped polysilicon layer 26 of Rouh with boron in-situ as taught by Nakayama in order to achieve the predictable result of forming a carbon doped polysilicon layer that can suppress unwanted diffusion of boron, while the resistivity/conductivity of the layer can be controlled by boron doping (Fig. 10 and Col 7 Ln 41-55). 
In this scenario, the in situ doping of layer 26 of Rouh with boron would be considered a first doping step, and the implantation step of Fig. 4C of Rouh would be considered the claimed “doping the 10columnar crystalline polysilicon layer with another dopant, before the performing of the annealing to activate the dopant”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826